                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

ALESSANDRO MASI                                       )
              Plaintiff,                              )
v.                                                    )       JUDGMENT
                                                      )       No. 5:19-CV-438-FL
MYTHICAL ENTERTAINMENT                                )
               Defendant.                             )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
March 24, 2020, and for the reasons set forth more specifically therein, this case is dismissed for
failure to correct deficiencies and failure to respond to order entered 1/27/20 and text order entered
2/5/20.

This Judgment Filed and Entered on March 24, 2020, and Copies To:
Albert P. Allan (via CM/ECF Notice of Electronic Notification)
Jordan D. Susman (via CM/ECF Notice of Electronic Notification)
Christopher M. Thomas (via CM/ECF Notice of Electronic Notification)

March 24, 2020                         PETER A. MOORE, JR. CLERK
                                         /s/ Sandra K. Collins
                                       (By) Sandra K. Collins, Deputy Clerk
